       Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 1 of 19



 1 Todd C. Atkins (SBN 208879)
     tatkins@atkinsdavidson.com
 2 ATKINS & DAVIDSON, APC
     2261 Rutherford Road
 3 Carlsbad, CA 92008
     Tel: 619.665.3476
 4
     Matthew M. Wawrzyn (pro hac vice pending)
 5 matt@wawrzynlaw.com
     WAWRZYN LLC
 6 2700 Patriot Blvd, Suite 250
     Glenview, IL 60026
 7 Telephone: 847.656.5864
 8 Attorneys for Plaintiff
     Pop Top Corp
 9
10
11                                UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13                                                     Case No.
14   POP TOP CORP,
                                                       COMPLAINT FOR PATENT
15                  Plaintiff,                         INFRINGEMENT

16          v.
17 RAKUTEN KOBO INC.,
18
                    Defendant.
19
20
21
22
23
24
25
26
27
28
     Complaint for Patent Infringement           -1-                          Case No.
        Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 2 of 19



 1                                                  Parties
 2          1.      Pop Top Corp (“Pop Top”) brings this patent-infringement action against Rakuten
 3
     Kobo Inc. (“Rakuten”).
 4
                                                    Parties
 5
            2.      Pop Top is California corporation with its principal place of business in
 6
 7 Sunnyvale, California.
 8          3.      Rakuten is a Canadian corporation, having a principal place of business in

 9 Toronto, Canada.
10                                         Jurisdiction and Venue
11
            4.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et
12
     seq.
13
            5.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331
14
15 and 1338(a).
16          6.      This Court may exercise personal jurisdiction over Rakuten. Rakuten conducts

17 continuous and systematic business in California and in this District. Rakuten maintains corporate
18 offices in this District. This patent-infringement case arises directly from Rakuten’s continuous
19
     and systematic activity in this District. In short, this Court’s exercise of jurisdiction over Rakuten
20
     would be consistent with traditional notions of fair play and substantial justice.
21
            7.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and 1400(b).
22
23                                               Background

24          8.      The inventor of the patent-in-suit is Rohit Chandra. Mr. Chandra built companies
25 which broadly stated, inter alia, offered widgets, superior search results, tools for curating web
26
     documents, highlighting, social networks etc. Mr. Chandra devoted 15 years in reducing to
27
     practice and the commercialization of his inventions.
28
      Complaint for Patent Infringement               -2-                                      Case No.
        Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 3 of 19



 1           9.      This case involves Mr. Chandra’s patents that protect the highlighting services that
 2 Mr. Chandra developed and brought to market and were crushed by misappropriation of his
 3
     inventions by the Defendant.
 4
                                 Infringement of U.S. Patent No. 7,966,623
 5
             10.     Pop Top hereby realleges and incorporates by reference, as if fully set forth herein,
 6
 7 the allegations of paragraphs 1-9 above.
 8           11.     Pop Top is the exclusive owner of U.S. Patent No. 7,966,623 (the “‘623 patent”).

 9           12.     The ‘623 patent is valid and enforceable. The ‘623 patent is attached as Exhibit 1.
10           13.     The ‘623 patent includes one claim, which is “A computer-implemented method,
11
     comprising: at a content server, receiving a request for an internet document from a client web
12
     browser; serving the internet document from the content server to the client web browser, wherein
13
     the internet document includes code for invoking a highlighting service to operate with the
14
15 internet document, the highlighting service hosted at a highlighting service server which is
16 different than the content server hosting the internet document and the code causing a user
17 interface object for invoking the highlighting service to be displayed by the client web browser in
18 connection with the internet document . . . .”
19
             14.     Rakuten owns and operates the Kobo application (the “App”). The App runs on a
20
     user’s device. The App is a process that includes software and interfaces to communicate with
21
     servers on a backend owned and controlled by Rakuten. The App facilitates the download of a
22
23 book to the user device, A Tale of Two Cities. The book running on the App is an internet
24 document. The book is served to the user device with executable code to invoke a highlighting
25 service. Part of the App’s backend is a highlighting service hosted by a highlighting server. The
26
     App includes a web portal or tool, which allows the reader of A Tale of Two Cities to highlight
27
     portions of the text.
28
      Complaint for Patent Infringement               -3-                                      Case No.
        Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 4 of 19



 1          15.     Claim 1 continues, “responsive to a user selecting the user interface object in the
 2 client web browser, the client web browser communicating a request to the highlighting service
 3
     server to invoke the highlighting service . . . .” When a user wants to highlight a section of the
 4
     book running on the App, the App sends a request to the highlighting server. The request directed
 5
     to the highlighting server contains an address of the internet document containing the text to be
 6
 7 highlighted, in this example, the first lines of the book: “It was the best of times, it was the worst
 8 of times . . . .” The address indicates the server hosting this internet document.
 9          16.     Claim 1: “responsive to the request to invoke the highlighting service, the
10 highlighting service server enabling the highlighting service for the internet document; responsive
11
     to the highlighting service being enabled for the internet document, displaying in the client web
12
     browser tools for highlighting text and objects of the internet document, said tools represented in
13
     a highlighter tool panel in the client web browser and said tools configured to provide the user
14
15 with a selection of controls enabling various features and functions of the highlighting service;
16 and responsive to the user highlighting an object in the internet document, communicating the
17 highlighted object or portions thereof to the highlighting service server for storage in such a
18 manner as to be associated with the user who generated the highlight.” The Kobo user taps the
19
     devices screen on the word the reader would like to highlight, pressing and holding for a moment.
20
     When the reader releases, circles appear at either end of the word. The reader then drags each
21
     end’s circles to the start and end of the text the reader would like to highlight. The highlighting of
22
23 this user to A Tale of Two Cities is stored on the backend and associated with this user’s account
24 (“Library”).
25
26
27
     ////
28
      Complaint for Patent Infringement               -4-                                       Case No.
       Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 5 of 19



 1                                          Prayer for Relief
 2         WHEREFORE, Pop Top prays for the following relief against Rakuten:
 3
                            (a)   Judgment that Rakuten has directly infringed Claim 1 of the ‘623
 4
                  patent;
 5
                            (b)   A reasonable royalty;
 6
 7                          (c)   Pre-judgment interest and post-judgment interest at the maximum

 8                rate allowed by law;

 9                          (d)   Post-judgment injunction; and
10                          (e)   Such other and further relief as the Court may deem just and proper.
11
                                         Demand for Jury Trial
12
           Pop Top demands a trial by jury on all matters and issues so triable.
13
14
15 Date: July 7, 2020                            /s/ Todd C. Atkins
                                                 Todd C. Atkins (SBN 208879)
16                                               tatkins@atkinsdavidson.com
                                                 ATKINS & DAVIDSON, APC
17                                               2261 Rutherford Road
                                                 Carlsbad, CA 92008
18                                               Tel: 619.665.3476

19                                               Matthew M. Wawrzyn (pro hac vice pending)
                                                 matt@wawrzynlaw.com
20                                               WAWRZYN LLC
                                                 2700 Patriot Blvd, Suite 250
21                                               Glenview, IL 60026
                                                 Telephone: 847.274.9844
22                                               Attorneys for Plaintiff
23                                               Pop Top Corp

24
25
26
27
28
     Complaint for Patent Infringement             -5-                                     Case No.
Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 6 of 19




                        EXHIBIT 1
            Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 7 of 19

                                                                                                                USOO7966.623B2


(12) United States Patent                                                                   (10) Patent No.:                 US 7.966,623 B2
       Chandra                                                                              (45) Date of Patent:                       Jun. 21, 2011
(54) METHOD AND APPARATUS FOR ENABLING                                                        6,563.913 B1* 5/2003 Kaghazian ................. 379,9324
        HIGHILIGHTER SERVICES FOR VISITORS                                                2005. O149576 A1* 7, 2005 Marmaros et al. .               TO7/200
        TO WEB PAGES                                                                      2007/0234209 A1* 10, 2007 Williams ...................... 71.5/7OO

(76) Inventor: Rohit Chandra, Sunnyvale, CA (US)                                                           OTHER PUBLICATIONS
(*) Notice:          Subiect to any disclaimer, the term of this                       A. Puliafito, An analytical comparison of the client-serve, remote
                     NG is St. O adjusted under 35                                     evaluation and mobile agents paradigms, 1999.*

(21) Appl. No.: 11/766,793
                                                                                       Primaryy Examiner — Lechi Truon9.
(22) Filed:          Jun. 22, 2007                                                     (74) Attorney, Agent, or Firm — SNR Denton US LLP
(65)                     Prior Publication Data
        US 2008/0005751A1               Jan. 3, 2008                                   (57)                       ABSTRACT
                Related U.S. Application Data                                          A method and user interface object for invoking a highlight
 60) Provisional application No. 60/815.467, filed on J                                ing service to operate with a web page are disclosed. Consis
(60) Type appl1cauon No.                40 f, Illed On Jun.                            tent with one embodiment of the invention, a highlighting
       s                                                                               web portal associated with a highlighting service provides a
(51) Int. Cl                                                                           web page for selecting one or more user interface objects to be
     Goof MO                        (2006.01)                                          added to a content providers web page. Each user interface
(52) U.S. Cl. ........................................ 719/328; 715/700                object is displayed
                                                                                                    play with its associated Snippet
                                                                                                                                pp of code, makin9.
(58) Field of Classification Search                              71.9/310              it simple for a web author to copy and paste the code into his
                                                - - - - -7 19,328. 715 700             or her own web page. Once embedded in a web page, the code
        See application file for complete search history                               Snippet displays a user interface object (e.g., button) on the
                                                                                       web page, and when pressed or selected, invokes a highlight
(56)                     References Cited                                              ing service. Alternatively, the highlighting service may be
                                                                                       automatically invoked without requiring the selection of a
                 U.S. PATENT DOCUMENTS                                                 button.
       6,088,702 A *      7/2000 Plantz et al. .......................... 1f1
       6,184,878 B1*      2/2001 Alonso et al. ...                 725,109
       6,339,767 B1 *     1/2002 Rivette et al. ................. 707/781                                 1 Claim, 8 Drawing Sheets
                                                                                CONTENT
                                                                                RWR 10


                                                      STORAGE
                                                                            WESERVER
                                                    WEBPASE                 cCMPONENT
                                                        12                        22




                                                                                                      6 HGLITER
                                                                                                       SERVER
    Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 8 of 19


U.S. Patent          Jun. 21, 2011     Sheet 1 of 8    US 7.966,623 B2

                                      CONTENT
                                     PROVIDER 10



         STORAGE
                                     WEBSERVER
       WEB PAGE                      COMPONENT
           12                           22
        UI OBJECT/
         CODE 14




                                                      16 HIGHLIGHTER
                                                      T SERVER
                                      NETWORK
                                        20
    Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 9 of 19


U.S. Patent          Jun. 21, 2011       Sheet 2 of 8              US 7.966,623 B2
                                       CONTENT
                                      PROVIDER 10


                                     WEBSERVER
                                     COMPONENT
        STORAGE                          22
       WEB PAGE
           12                        HIGHILIGHTER
        UI OBJECT,                     SERVICE
         CODE 14                       AGENT
                                         24


                                                           API
                                                        MESSAGES




                                                                    HIGHLIGHTER
                                                                    SERVER
    Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 10 of 19


U.S. Patent            Jun. 21, 2011   Sheet 3 of 8    US 7.966,623 B2




              uion?o
    Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 11 of 19


U.S. Patent       Jun. 21, 2011   Sheet 4 of 8         US 7.966,623 B2
    Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 12 of 19


U.S. Patent            Jun. 21, 2011   Sheet 5 of 8    US 7.966,623 B2




           Uu0’?.YH,
Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 13 of 19
    Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 14 of 19


U.S. Patent                                            US 7.966,623 B2




                   ‘LIL|\f’ SELT
Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 15 of 19
          Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 16 of 19


                                                       US 7,966,623 B2
                                1.                                                                        2
    METHOD AND APPARATUS FOR ENABLNG                                         Another problem with bookmarks is they are a less than
     HIGHILIGHTER SERVICES FOR VISITORS                                   ideal mechanism for sharing information. For example, to
               TO WEB PAGES                                               share information with a bookmark facilitated by a web
                                                                          browser application, a user must generally email the book
                RELATED APPLICATIONS                                      mark to another user. When the recipient receives the email
                                                                          including the bookmark, the user must select the link if the
  The present application claims the benefit of the filing date           bookmark is implemented as a user-selectable link—in order
of the U.S. Provisional Patent Application with Ser. No.:                 to initiate loading of the associated document in the user's
60/815,467, filed on Jun. 22, 2006, the contents of which are             web browser application. Often the bookmark is not a user
incorporated herewith.                                               10   selectable link. In this case, the user must copy-and-paste, or
                                                                          type, the corresponding URL of the bookmark into the
                             FIELD                                        address bar of the web browser application. The copy-and
                                                                          paste method sometimes does not work because of special
  The present invention relates generally to computer net                 characters, such as carriage return and line feed characters
work-based information retrieval and sharing techniques.             15   inserted by email programs, in the URL. In any case, the
More particularly, the present invention relates to methods               additional steps required to access the relevant document are
and systems that enable content providers and authors of                  often viewed as burdensome. Often it is only the most deter
web-based content to enable highlighter functionality on their            mined individuals who end up going through the process
web pages.                                                                necessary to load the relevant document. When the relevant
                                                                          document is finally loaded into and displayed by the recipi
                       BACKGROUND                                         ents web browser, the recipient of the bookmark may not
                                                                          appreciate the relevance of the associated document. Thus,
  A wealth of information is available on the Internet, and               improved tools for information retrieval and collaboration are
particularly that segment of the Internet referred to generally           needed.
as the WorldWideWeb. However, despite vast improvements              25      Web-based content providers, such as news websites and/
in search engines, finding the particular information that one            or blog websites often provide users with a button enabling
is interested in can still be a challenging and time-consuming            the user to generate and send an email including a hyperlink
task. Perhaps even more frustrating is the lack of tools avail            back to a news story or blog entry, or a copy of the news story
able to enable a user to retrieve previously searched for and             or blog entry embedded in the email. Accordingly, if a friend
discovered information. In the realm of search and retrieval,        30   would like to share a news story from a news website or a blog
search engines aid in the search but leave much to be desired             entry from a blog website, the user can simply press (e.g.,
when it comes to information retrieval.                                   with a mouse or pointing device) a graphical user interface
  One common mechanism used for information retrieval is                  button to generate an email with an embedded copy of, or a
referred to generally as a Bookmark. A bookmark is a mecha                link to, the relevant web page. The recipient of the email can
nism or function enabling a user to save a copy of a uniform         35   then view the relevant web page, either directly in the email,
resource locator (URL). For example, ifa user finds an article            or by selecting a hyperlink in the email.
of interest at a URL for an “interesting article', the user can              Sharing content in this manner has a few drawbacks. First,
save the URL as a bookmark so that at a later time the usercan            because many websites generate emails that only include a
simply select (e.g., with a mouse or other pointing device) the           hyperlink back to a relevant web page, as opposed to an
bookmark to reload the document associated with the URL.             40   embedded copy of the relevant web page, recipients of Such
The user might choose to categorize the bookmarks. Tradi                  emails must go through the process of loading the relevant
tionally, bookmarks have been facilitated by a web browser                Web page by selecting, copying and pasting, or typing the
application and stored at the computer on which the web                   relevant URL of the hyperlink. This means that a recipient of
browser application resides. However, more recently online                the email must select (e.g., with a mouse or pointing device)
bookmarking services have provided users with a way to store         45   the hyperlink in the email in order to retrieve the relevant
bookmarks online, making the bookmarks accessible from                    article with his or her web browser application. Many users
any network-connected computer.                                           would rather not be bothered with this extra step. Further
  As a means of information retrieval, bookmarks have sev                 more, after the recipient has retrieved the relevant web page
eral shortcomings. One problem with bookmarks is they pro                 with a web browser, he or she may still not appreciate the
vide little, if any, explanation or context as to what it is about   50   relevance of the specific content. That is, the recipient may
the associated document that may be significant. For instance,            not understand or realize the significance of the web page as
a bookmark simply associates a URL with a document. A user                a whole, and therefore may not spend the time necessary to
may generate a bookmark for a particular web page because                 read and understand the content.
of a single passage in an article, or a particular blog entry on
a web page with many blog entries. When the user retrieves           55                            SUMMARY
the web page at a later time by means of selecting the book
mark, the user may not be able to remember what it is that is               A method for invoking a highlighting service to operate
significant about the web page and why he or she generated                with a web page are disclosed. According to one embodiment
the bookmark in the beginning.                                            of the invention, a content provider server serves an internet
   Another problem with bookmarks is that they become                60   document to a client web browser. The internet document
stale, and in some cases expire, over time. For instance, an              includes code that causes the client web browser to invoke a
internet document may change between the time that a user                 highlighting service to operate with the internet document. In
generates a bookmark, and then revisits the associated web                an alternative embodiment, the internet document served by
page at a later time. In some cases, a URL may expire alto                the content provider includes a user interface object that
gether. For example, the document associated with the URL            65   enables a user to optionally invoke the highlighting service.
may be removed from the server such that the URL returns an               For example, the user might invoke the highlighting service
error message indicating the document no longer exists.                   by interacting with the user interface object (e.g., by selecting
           Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 17 of 19


                                                       US 7,966,623 B2
                              3                                                                        4
or traversing the user interface object). Depending upon the                FIG. 8 illustrates an example of a user profile web page
embodiment, the highlighting service may be invoked                      including two user interface objects and for invoking a high
directly by the client web browser, or indirectly via an agent           lighting service, according to an embodiment of the inven
of the content provider server and/or an agent of the high               tion.
lighting service provider. For example, the client web
browser may directly communicate a request to the server                                 DETAILED DESCRIPTION
hosting the highlighting service when a user interacts with the
user interface object. Alternatively, the client web browser                Reference will now be made in detail to an implementation
may communicate a request to a software agent operating in               consistent with the present invention as illustrated in the
conjunction with the content provider server. Accordingly,          10   accompanying drawings. Wherever possible, the same refer
the Software agent will relay the request to the highlighting            ence numbers will be used throughout the drawings and the
service.                                                                 following description to refer to the same or like parts.
  In another embodiment of the invention, a server associ
                                                                         Although discussed with reference to these illustrations, the
                                                                         present invention is not limited to the implementations illus
ated with (e.g., hosting) the highlighting service includes a       15   trated therein. Hence, the reader should regard these illustra
web page, providing users of the highlighting service access             tions merely as examples of embodiments of the present
to various features of the highlighting service. The web page            invention, the full scope of which is measured only in terms of
serves an internet document including a Snippet of code that             the claims following this description. In particular, many of
can be inserted into a content providers internet document or            the various aspects and features of the invention are most
web page by simply copying and pasting the code Snippet. For             easily understood by those skilled in the art when conveyed as
example, in one embodiment, the code Snippet represents a                user interface features. However, those skilled in the art will
user interface object with associated code. When the content             appreciate that the user interface elements illustrated and
provider serves the internet document including the code                 described are examples, and the invention is not to be limited
snippet, the user interface object is displayed. When a user             by those user interface features specifically illustrated in the
interacts with the user interface button (e.g., by selecting it),   25   drawings.
a highlighting service hosted by the highlighting server is                 Consistent with an embodiment of the invention, a graphi
invoked, thereby enabling users to selectively highlight por             cal user interface object (e.g., a user-selectable button, hyper
tions of the content provider's internet document or web                 link, graphic, icon, banner, text, label, or widget, etc.) dis
page.                                                                    played on an internet document provides a user with the
   Other aspects of the invention will be described in greater      30   ability to invoke a highlighting service to operate with the
detail below, in connection with the description of the figures.         currently displayed internet document. For instance, the
                                                                         graphical user interface object may be a simple button,
        BRIEF DESCRIPTION OF THE DRAWINGS                                referred to herein as a Highlight Anywhere Button, or gener
                                                                         ally as a Highlighter button. When a user selects (e.g., with a
   The accompanying drawings, which are incorporated in             35   mouse or pointing device) the button, executable code asso
and constitute a part of this specification, illustrate an imple         ciated with the button causes a request to be communicated to
                                                                         a highlighter server hosting a highlighting service. In one
mentation of the invention and, together with the description,           embodiment of the invention, the request includes the address
serve to explain the advantages and principles of the inven              or uniform resource locator (URL) of the currently displayed
tion. In the drawings,                                              40   internet document. Accordingly, the highlighter server
   FIG. 1 illustrates an example of a network environment                responds to the request by enabling the highlighting service
including a content provider for serving a web document with             with the currently displayed internet document, thereby
a user interface object for directly invoking a highlighting             enabling a user to highlight portions of the currently dis
service, according to an embodiment of the invention;                    played document for later retrieval and/or sharing.
   FIG. 2 illustrates an example of a network environment           45      FIG. 1 illustrates an example of a computer network envi
including a content provider with a software agent for indi              ronment including a content provider server 10 for serving an
rectly invoking a highlighting service via a system of appli             internet document or web page 12 with a Highlighter button
cation programming interface (API) calls, according to an                14, and a highlighting server 16 configured to provide a
embodiment of the invention;                                             highlighting service, according to an embodiment of the
   FIG. 3 illustrates an example of a web page providing a          50   invention. As illustrated in FIG. 1, the highlighter server 16 is
Snippet of code for adding highlighter functionality to a third          communicatively coupled by means of a network 20 to a
party web page, according to an embodiment of the invention;             content provider server 10. In addition, the highlighter server
   FIG. 4 illustrates an example of a web page providing a               16 is communicatively coupled by means of a network 20 to
Snippet of code for adding highlighter functionality to a third          a user's client computer 18. The content provider server 10
party web page, according to an embodiment of the invention;        55   includes a web server component 22 for serving various inter
   FIG. 5 illustrates an example of a web page providing a               net documents and related objects, including a user interface
selection of user interface objects, which may be used to                object consistent with an embodiment of the invention. As
invoke a highlighting service according to an embodiment of              illustrated in FIG. 1, the content provider server 10 is illus
the invention;                                                           trated as a single device. However, those skilled in the art will
  FIG. 6 illustrates an example of a news-related web page          60   appreciate that in alternative embodiments, the content pro
with a user interface object enabling highlighter functionality          vider may include several servers working in conjunction
provided by a highlighting service, according to an embodi               with one another in a distributed manner to respond to docu
ment of the invention;                                                   ment requests by serving documents and related objects from
   FIG. 7 illustrates an example of a blog web page with a user          storage. Furthermore, in an alternative embodiment of the
interface object enabling highlighter functionality provided        65   invention, the highlighting service may execute on the con
by a highlighting service, according to an embodiment of the             tent provider server, or another server under the control of the
invention; and                                                           content provider.
          Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 18 of 19


                                                      US 7,966,623 B2
                               5                                                                      6
   In general, a user utilizes a web browser application on             tures that may be desired and/or requested by an enterprise
client computer 18 to access and display content in the form            providing a social networking website. The highlighter Ser
of internet documents or web pages, which may be stored in              Vice agent 24 can be configured on a per enterprise basis, and
whole or in part on the content provider server 10. The content         enables each enterprise to seamlessly integrate a highlighting
provider server 10 serves an internet document or web page              service to work with its website.
12 that includes a user interface object for invoking a high              Although the highlighter server 16 is shown to be a sepa
lighting service. That is, the web page 12 served by the                rate node on the network 20, in an alternative embodiment of
content provider server 10 includes a Highlight Anywhere                the invention, the highlighting service provided by the high
Button, consistent with an embodiment of the invention,                 lighting server may be integrated with, or reside on, the con
which, when displayed in a web browser application and             10   tent provider server 10 or another server maintained and/or
selected by a user, causes a highlighting service to be invoked         operated by the content provider.
with the web page 12.                                                      FIG. 3 illustrates an example of a web page providing a
   Once a highlighter session has been invoked, a user has at           Snippet of code for adding highlighter functionality to a third
his or her disposal a variety of tools for highlighting text and        party web page, according to an embodiment of the invention.
objects of the web page 12. For instance, in one embodiment        15   The web page shown in FIG.3 may be included as part of a
of the invention, a highlighter tool panel will appear in the           web portal for the highlighting service. Accordingly, the
web browser window and provide the user with a selection of             highlighting service may simplify the process of providing
controls enabling various features and functions of the high            highlighter functionality on other websites by providing a
lighting service. In another embodiment of the invention,               snippet of code that other content providers and web-based
various controls may be provided by a highlighter toolbar. In           authors can easily copy and paste into their own web pages.
any case, the basic function of the highlighting service is to          As illustrated in FIG. 3, the snippet of code 30 can easily be
enable a user to highlight an object (e.g., text, graphical             added to a third party web page by copying and pasting the
images, or a combination) of the web page 12 Such that the              code.
highlighted portion(s) can easily be recalled at a later time             In one embodiment of the invention, once the code is
and/or shared with other users. Accordingly, as the user high      25   embedded in a another web page (e.g., the target web page),
lights an object, the highlighted object, or portions thereof,          the code will cause abutton, such as the button with reference
are communicated to the highlighter server 16 where it may              number 32 in FIG. 3, to be displayed on the target web page
optionally be stored. In one embodiment of the invention, the           when the page is rendered by a web browser application.
highlighted object (e.g., a selection of text) is stored along          When a user selects the button, a highlighting session will be
with any annotations the user may have added, as well as a         30   invoked, and the user will be able to highlight text and/or
date and time indicating when the highlight was generated.              objects on the target web page. This provides a simple way for
The highlighted object and its associated data are stored in            content providers to enhance the functionality and usability
Such a manner as to be optionally associated with the user              of their websites.
who generated the highlight. This allows the user to recall and           In an alternative embodiment of the invention, the code
view highlights from previous highlighting sessions. Other         35   automatically causes the client web browser to invoke a high
aspects and features of the highlighting service are described          lighting service, for example, without requiring a user to
in related and co-pending U.S. patent application Ser. No.              select or press a user interface object or button on the web
11/766,786 entitled “Method and Apparatus for Highlighting              page. For example, when the userloads the webpage in which
a Portion of An Internet Document for Collaboration and                 the code has been embedded, the client web browser will
Subsequent Retrieval filed on Jun. 21. 2007, which is hereby       40   invoke the highlighting service to work with the web page.
incorporated herein by reference.                                         The code snippet 30 illustrated in FIG.3 may be provided
  As illustrated in FIG. 1, when a user invokes the highlight           via a web page served by the highlighting service. However,
ing service by selecting the Highlighter button on the web              those skilled in the art will appreciate that an operator of the
page in his or her browser, the browser communicates a                  highlighting service may communicate or otherwise provide
request directly to the highlighter server 16. As illustrated in   45   the code to an enterprise in a number of ways. For example,
FIG. 2, in an alternative embodiment of the invention, the              the code Snippet for invoking the highlighting service may be
content provider server 10 includes a highlighter service               emailed to an enterprise, or provided, for example, by a con
agent, which works in conjunction with the web server com               Sultant.
ponent 22 to communicate messages (e.g., API messages) to                  FIG. 4 illustrates an example of a web page providing a
the highlighter server 16. Accordingly, when a user selects a      50   Snippet of code for adding highlighter functionality to a third
Highlighter button to invoke a highlighting service, a request          party web page, according to an embodiment of the invention.
is communicated from the client browser 18 to the content               The web page illustrated in FIG. 4 is similar to the web page
provider web server component 22. In turn the request is                illustrated in FIG.3, however, the web page of FIG. 4 includes
handled by the highlighter service agent 24, which commu                a snippet of code 38 to provide a user interface object (e.g.,
nicates an API call to the highlighter server 16, thereby invok    55   box 33) including an address bar 36 as well as a highlighter
ing the highlighting service.                                           button 34. Accordingly, when the snippet of code 38 is
   In one embodiment of the invention, the highlighter service          embedded or inserted into another internet document, the
agent 24 is provided by the operator of the highlighting Ser            internet document will display the box 33, along with the
Vice to the enterprise. For example, the highlighting service           address bar 36 and button 34. This enables a user to enter an
operator may configure the highlighter service agent 24 to be      60   address or URL of an internet document and begin a high
integrated with and work with the content provider's server as          lighting session. For example, by selecting the button34, the
well as the highlighting service. Accordingly, the highlighter          web browser will load the web page associated with an
service agent 24 can be customized to Support and provide               address entered in address bar 36 enabling a user to create
those highlighting features desired and requested by a par              highlights on that web page.
ticular enterprise. For instance, an enterprise offering a news    65      FIG. 5 illustrates an example of a web page providing a
website may desire a Subset of highlighting service features            selection of user interface objects (e.g., buttons, icons, links),
specific to its website, and different from the subset of fea           which may be used to invoke a highlighting service according
          Case 4:20-cv-04482-DMR Document 1 Filed 07/07/20 Page 19 of 19


                                                       US 7,966,623 B2
                               7                                                                          8
to an embodiment of the invention. As illustrated in FIG. 5,             users of a Social networking site to highlight aspects of a
the highlighting service may include a web page that provides            user's profile, and share the highlights with others.
other content providers with a variety of Highlighter buttons               The foregoing description of various implementations of
for use with their web pages. Accordingly, the highlighting              the invention has been presented for purposes of illustration
service may display a variety of user interface objects (e.g.,           and description. It is not exhaustive and does not limit the
buttons 40, 42, 44, and 46) and a Snippet of code (e.g., code            invention to the precise form or forms disclosed. Further
snippet 48.50, 52, and 54) associated with each user interface           more, it will be appreciated by those skilled in the art that the
object. A content provider simply selects the particular style           present invention may find practical application in a variety of
of user interface object he or she would like to include in a            alternative contexts that have not explicitly been addressed
web page, and copies and pastes the associated code Snippet         10   herein. Finally, the illustrative processing steps performed by
for that web page into the target web page. Accordingly, the             a computer-implemented program (e.g., instructions) may be
content provider need not get involved with figuring out the             executed simultaneously, or in a different order than
appropriate addresses and writing the necessary code to                  described above, and additional processing steps may be
invoke a highlighting service with a web page.                           incorporated. The invention may be implemented in hard
   FIG. 6 illustrates an example of a news-related web page         15   ware, software, or a combination thereof. When implemented
with a user interface object enabling highlighter functionality          partly in software, the invention may be embodied as a set of
provided by a highlighting service, according to an embodi               instructions stored on a computer-readable medium. The
ment of the invention. As illustrated in FIG. 6, a news-related          scope of the invention is defined by the claims and their
web site with URL www.news.com provides a variety of                     equivalents.
news articles to its users. In addition, a variety of user inter           What is claimed is:
face objects enable or allow other functions. Such as emailing             1. A computer-implemented method, comprising:
a link of a particular news articled to another user, or format            at a content server, receiving a request for an internet docu
ting a news story to be printed. Consistent with an embodi                    ment from a client web browser;
ment of the invention, a user interface object—for example,                serving the internet document from the content server to
the “Highlight It” button 60 provides users with a simple           25        the client web browser, wherein the internet document
mechanism for invoking a highlighting service to work with                    includes code for invoking a highlighting service to
the web page that is currently being displayed. By simply                     operate with the internet document, the highlighting Ser
selecting the “Highlight It” button 60, a request is communi                  vice hosted at a highlighting service server which is
cated to the highlighting service hosted at the highlighting                  different than the content server hosting the internet
server 16, thereby invoking the highlighting service. The           30        document and the code causing a user interface object
request may be communicated directly (e.g., from the web                      for invoking the highlighting service to be displayed by
browser to the highlighting service) or indirectly (e.g., via a               the client web browser in connection with the internet
highlighter service agent operating in conjunction with the                   document;
content providers web server). In any case, the highlighting               responsive to a user selecting the user interface object in the
service allows users to highlight objects (e.g., text and/or        35        client web browser, the client web browser communi
images) on the currently displayed web page, along with a                    cating a request to the highlighting service server to
variety of other related features and functions. In one embodi               invoke the highlighting service;
ment of the invention, highlights can easily be shared with                responsive to the request to invoke the highlighting service,
other users. Consequently, the “Highlight It” button makes it                the highlighting service server enabling the highlighting
easy for one user to highlight and share a particular passage in    40        service for the internet document;
a news article with another person.                                        responsive to the highlighting service being enabled for the
   FIG. 7 illustrates an example of a blog web page with a user              internet document, displaying in the client web browser
interface object 62 enabling highlighter functionality pro                   tools for highlighting text and objects of the internet
vided by a highlighting service, according to an embodiment                  document, said tools represented in a highlighter tool
of the invention. Like the user interface object 60 of FIG. 6,      45       panel in the client web browser and said tools configured
the “Highlight It” button 62 on the blog web page of FIG. 7                  to provide the user with a selection of controls enabling
provides a simple mechanism for invoking a highlighting                      various features and functions of the highlighting ser
service to work with the currently displayed web page.                        vice; and
Accordingly, a user can easily invoke a highlighting service to            responsive to the user highlighting an object in the internet
share a blog entry, or a portion of a blog entry, with another      50       document, communicating the highlighted object or
person.                                                                      portions thereof to the highlighting service server for
   Finally, FIG. 8 illustrates an example of a user profile web              storage in Sucha manner as to be associated with the user
page including a user interface object 64 for invoking a high                who generated the highlight.
lighting service, according to an embodiment of the inven
tion. As illustrated in FIG. 8, the “Highlight It” button enables                                k   k   k   k   k
